March 17, 1995        [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 94-1586 

                ALFREDO HUALDE REDIN, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                 FIRST FEDERAL SAVINGS BANK,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Raymond L. Acosta, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Selya and Boudin, Circuit Judges.                                                          

                                         

Paul Martin  Hualde,  Maria  Susana Costa  De Hualde  and  Alfredo                                                                              
Hualde-Redin on brief pro se.                    
Juan Rafael Gonzalez Munoz on brief for appellee.                                      

                                         

                                         

          Per  Curiam.    We  have reviewed  the  record  and                                 

conclude  that plaintiffs' action  was properly dismissed for

the reasons  stated in the  magistrate's report.   We briefly

add a few comments.

          Plaintiffs are not entitled to the materials sought

under the FOIA because  the FOIA does not apply to  states or

Puerto Rico.  5 U.S.C.   551(1).  The district  court did not

have jurisdiction  over plaintiffs' action under  12 U.S.C.  

632.  Diaz  v. Pan American Fed. Sav. &  Loan Ass'n, 635 F.2d                                                               

30  (1st Cir. 1980).  Nor did plaintiffs adequately plead any

cause of  action under 42 U.S.C.    1985 or Puerto  Rico tort

law.    We  have  considered all  of  plaintiffs'  arguments,

including their contentions that  they were improperly denied

discovery  materials,  that  the district  court  abused  its

discretion  in  denying  plaintiffs'  motion to  amend  their

complaint, that Judge Pieras'  recusal should be effective as

of an earlier date, and that plaintiffs  were prejudiced when

the district  court adopted the magistrate's  report prior to

the date plaintiffs' objections  were due, and have  found no

merit to the arguments.

          Affirmed.